Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 27, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  133096                                                                                              Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 133096
  v                                                                CoA: 271850
                                                                   Saginaw CC: 01-019728-FH
  ERIC BRADFORD MAYS,
             Defendant-Appellant.
  _____________________________________

                 On order of the Chief Justice, it appearing that defendant-appellant has
  neither paid the entry fee as provided in MCR 7.319(B)(7) nor made a motion for waiver
  of the fee, the application for leave to appeal is DISMISSED with prejudice.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 27, 2007                       _________________________________________
                                                                              Clerk